Citation Nr: 1119873	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-29 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder.  

2.  Entitlement to service connection for a bilateral wrist disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from January 1977 to July 1995.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims for entitlement to service connection for a bilateral hand disorder and a bilateral wrist disorder were previously remanded by the Board in December 2008 for further development.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

VA medical records include diagnoses of possible carpal tunnel syndrome and arthritis.  A March 2004 record showed that the Veteran may have carpal tunnel syndrome as a result of his work on computers and in-service heavy hand and wrist usage.  An examination revealed some mild proximal interphalangeal joint deformity in the bilateral hands.  A January 2009 orthopedic consultation showed that the Veteran was diagnosed with degenerative joint disease of the hands.  

In April 2010 the Veteran was accorded a compensation and pension (C&P) hand, thumbs, and fingers examination.  During the examination the Veteran reported that he had pain in his fingers and wrists since military service.  He also reported that his left grip is weaker since he was diagnosed with cervical disc disease.  The examiner found no constitutional symptoms or incapacitating episode of arthritis.  X-rays of the hands revealed no acute fracture or dislocation, no focal soft tissue swelling, and no foreign body.  There was normal alignment of the bones of the carpus.  There was no soft tissue swelling in the wrist and the interphalangeal joint spaces were preserved.  The impression was of no significant findings.  The diagnosis was normal hand exam with subjective complaints of arthralgia.  The examiner opined that she could not link the symptoms to service without resort to mere speculation because the Veteran had previous and present normal x-rays and lab work within normal limits with persistent complaints of arthralgia.  However, the examiner did not address the findings of mild proximal interphalangeal joint deformity in March 2004 and the January 2009 diagnosis of degenerative joint disease of the hands.  In addition, the examiner did not address whether the Veteran has carpal tunnel syndrome.  Therefore, the examination is insufficient.  Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran should be accorded another C&P examination.  

In addition, it is noted that in March 2010 the RO granted service connection for cervical spine degenerative joint disease, claimed as cervical neck, with a disability rating of 30 percent.  VA records include a diagnosis of cervical spine degenerative disc disease with radiculopathy.  The rating decision references a February 2010 VA examination of the spine and various private records that are not included in the Veteran's file.  Upon remand, the RO should request these records and associate them with the Veteran's claims file.  Moreover, the April 2010 examiner did not assess whether the Veteran has hand/wrist disabilities that are associated with the service-connected cervical spine disorder.  On remand, the RO should also provide the Veteran with proper VCAA notice on the secondary aspect of the claim.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from September 28, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Also, the Veteran should be requested to provide any outstanding private medical records or authorize VA to obtain the records.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Associate any temporary file that is at the RO with the claims folder.  

2.  Associate with the claims folder VA medical records dating from September 28, 2009.  If no further treatment records exist, the claims file should be documented accordingly.  

3.  Ask the Veteran to submit any additional relevant medical records from private facilities pertaining to the issues on appeal, which are not already of record, or to provide sufficient information that the records can be obtained by VA, provided that any necessary authorization forms are completed.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing pursuant to 38 C.F.R. § 3.159(c).

4.  Send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should indicate what evidence is required to substantiate a claim for service connection as secondary to the Veteran's service-connected cervical spine degenerative disc disease.  

5.  Thereafter, schedule the Veteran for an appropriate examination regarding his claims for service connection for a bilateral hand and bilateral wrist condition.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner is specifically requested to set forth the diagnosis for any bilateral hand and bilateral wrist disorder found and opine as to whether any bilateral hand and/or bilateral wrist is more likely than not (greater than a 50 percent probability), less likely than not (less than a 50 percent probability), or at least as likely as not (50 percent probability or greater) related to the Veteran's active service, including heavy hand/wrist usage in-service.  

The clinician is also specifically requested to opine as to whether it is more likely than not (greater than a 50 percent probability), less likely than not (less than a 50 percent probability), or at least as likely as not (50 percent probability or greater), that any bilateral hand and bilateral wrist condition is proximately due to, or the result of, his service-connected cervical spine disability.  If not, is a bilateral hand and wrist condition permanently aggravated by the service-connected cervical spine disorder.  In that regard, the examiner should specifically address whether the Veteran has a neurological impairment affecting the hands and wrists that is associated with the service-connected degenerative disc disease of the cervical spine.  The examiner's attention is directed to the recent VA medical records indicating that the Veteran has complained of numbness, weakness, stiffness, and tingling (radiculopathy) in the bilateral upper extremities.  

In addition, the examiner should address whether the Veteran has any other neurological disorder, to include carpal tunnel syndrome and, if so, whether it is more likely than not (greater than a 50 percent probability), less likely than not (less than a 50 percent probability), or at least as likely as not (50 percent probability or greater) related to the Veteran's period of active service, including in-service heavy hand/wrist usage.  The examiner must provide a complete rationale for any stated opinion.  

The examiner is also asked to indicate whether the mild deformity of the proximal interphalangeal joint noted in VA records dated in March 2004 is a disability and if so whether it is at least as likely as not related to service.  The examiner should also reconcile his or her diagnoses with a January 2009 orthopedic consultation showing that the Veteran was diagnosed with degenerative joint disease of the hands.  

All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.

6.  Ensure that the medical report is complete and provides the necessary information.  If not, return the report as insufficient.  Then, after conducting any additional development that is deemed warranted, readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


